394 F.2d 985
UNITED STATES of America, Appellee,v.Howard James BEAVER, Appellant.
No. 12004.
United States Court of Appeals Fourth Circuit.
Argued May 8, 1968.
Decided May 17, 1968.

Appeal from the United States District Court for the Western District of North Carolina, at Bryson City; Wilson Warlick, Judge.
George P. Davis, Jr., Murphy, N. C. (Court-appointed counsel) [McKeever & Edwards, Murphy, N. C., on the brief], for appellant.
Wm. Medford, U. S. Atty. (William M. Styles, Asst. U. S. Atty., on the brief), for appellee.
Before HAYNSWORTH, Chief Judge, and BRYAN and BUTZNER, Circuit Judges.
PER CURIAM:


1
Howard James Beaver appeals his conviction of violating 15 U.S.C. § 902(e) (interstate transportation of a firearm) and 18 U.S.C. § 2312 (interstate transportation of a stolen motor vehicle). Upon consideration of the briefs and oral argument, we find no error. The judgment is affirmed.


2
Affirmed.